Citation Nr: 0124215	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for ptosis of the left upper eyelid.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran had many years of service in the Commonwealth of 
Puerto Rico Army National Guard.  He was subsequently called 
to active duty in support of Operation Desert Shield/Storm 
from January 1991 to June 1991; he served in Southwest Asia 
from February 10, 1991 to May 29, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Department of Veterans (VA), 
Regional Office (RO).

The veteran cancelled, in writing, his scheduled October 2000 
personal hearing before the Hearing Officer at the local 
VARO.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulatory changes 
have also been made in light of VCAA with respect to all 
claims for VA benefits, to include new and material evidence 
claims.  See Duty to Assist Regulations for VA, 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).

The VCAA and Duty to Assist Regulations for VA (except those 
pertaining to new and material evidence claims) are 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The regulatory 
changes pertaining to new and material evidence claims are 
only applicable to claims filed on or after the effective 
date of the regulatory change, August 29, 2001.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  Duty to Assist 
Regulations for VA, 66 Fed. Reg. at 45629 (Aug. 29, 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on these new statutory and regulatory changes, as well 
as review of the record, it is the opinion of the Board that 
additional development needs to be accomplished before the 
appellant's claim can be considered further.



In conjunction with the present appeal, the veteran was 
afforded VA eye examination in January 2000.  The examination 
report reflects diagnoses of ptosis of the left upper lid 
(LUL) and pseudophakia of both eyes (OU).  Although there was 
no loss of vision in the left eye (OS), the examiner noted 
that there was a cosmetic problem due to ptosis.

Under the applicable criteria, unilateral ptosis that 
obstructs less than one-half of the pupil is to be rated as 
disfigurement.  38 C.F.R. Part 4, Diagnostic Code 6019 
(2000).  Although the January 2000 VA examiner indicated that 
there was a cosmetic problem of the left eye due to the 
ptosis, descriptive findings as to the nature and severity of 
the indicated defect were not provided.  The examination 
findings are not sufficient for rating purposes.

The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA and Duty to Assist Regulations for 
VA.  This development does not take the place of the RO's 
responsibility for also ensuring compliance therewith.  
Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for ptosis of the left upper 
eyelid, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.  The RO is again advised 
that efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

2.  The RO should schedule another VA eye 
examination in order to fully assess the 
current nature and severity of the 
veteran's service-connected ptosis of the 
left eye.  Therefore, it is important the 
physician be provided with the claims 
folder and a copy of this Remand for 
review in conjunction with the 
examination.  All indicated tests and 
special studies, to include corrected 
central visual acuity and visual field 
testing, should be done.  The examiner 
must provide a detailed description of 
the level of disfigurement caused by the 
service-connected ptosis of the left eye.  
If the pupil is obscured, the degree of 
interference should be specified.  
Unretouched photographs of the ptosis of 
the left eye should also be provided.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable 

assistance to the Board.  The examination 
report should then be associated with the 
veteran's claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107), as well as the recent 
regulatory changes made in light of the 
VCAA (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326), are fully 
complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's accredited representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of the claim on appeal.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


